Citation Nr: 0703838	
Decision Date: 02/06/07    Archive Date: 02/14/07

DOCKET NO.  03-30 819	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel

INTRODUCTION

The veteran served on active duty from May 1981 to May 2001.  
This case comes to the Board of Veterans' Appeals (Board) 
from a July 2001 rating decision.  Thereafter, it was 
remanded by the Board in May 2005 for further development and 
a supplemental statement of the case was issued in September 
2006.


FINDING OF FACT

Hypertension was initially manifested during service.


CONCLUSION OF LAW

Hypertension was incurred during active military service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 4.104 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran claims that his hypertension is related to high 
blood pressure in service.

Service connection will be granted if the veteran suffers 
from a disability resulting from an injury or disease that 
was either incurred or aggravated in service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  To establish service connection, 
there must be 1) a medical diagnosis of a current disability; 
2) medical or, in certain cases, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and 3) 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  Later manifestations of a disease that 
is considered to be chronic in nature during service may also 
be service-connected.  For the showing of chronic disease in 
service, there must be a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

In adjudicating a claim, the appellant will prevail if the 
Board determines either that 1) the weight of the evidence 
supports the claim or 2) the weight of the positive evidence 
in favor of the claim is in relative balance with the weight 
of the negative evidence against the claim.  Otherwise, the 
claim will be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Hypertension is high arterial blood pressure.  Dorland's 
Illustrated Medical Dictionary 801 (28th ed. 1994).  The 
Board observes that a blood pressure reading is considered to 
be above normal when the systolic reading is 140 millimeters 
(mm.) of mercury (Hg) or greater or the diastolic reading is 
90 mm. Hg or greater, usually designated as 140/90.  Id.  
Similarly, for VA rating purposes, the term hypertension 
means that the diastolic blood pressure is predominantly 90 
mm. or greater.  The term "isolated systolic hypertension" 
means that the systolic blood pressure is predominantly 160 
mm. or greater with a diastolic blood pressure of less than 
90 mm.  See 38 C.F.R. § 4.104, Diagnostic Code 7101, Note 1.

The veteran's service medical records show varying blood 
pressure measurements.  The measurements taken in service, in 
chronological order, are as follows:

Date
Blood Pressure Measurement
January 1981
140/80
July 1982
130/92
September 1983
124/88
October 1983
144/88
November 1983
114/80
November 1986
122/60
August 1987
130/80
September 1987
130/80, 118/78
May 1989
98/58
September 1989
135/83, 118/78
May 1990
120/74, 132/67
June 1990
126/69
January 1996
135/73
April 1997
155/78
May 1997
139/80, 128/78, 118/70, 
121/66, 128/62, 143/73
August 1997
138/64
September 2000
149/83
October 2000
140/85
January 2001
156/92

During the veteran's service, 8 blood pressure measurements 
indicated high blood pressure (above either of 140/90).  The 
final in-service measurement of 156/92 clearly indicated 
heightened blood pressure.

In June 2001, the veteran submitted a formal claim for 
service connection for various disabilities to include high 
blood pressure.  Pursuant to this application, and just under 
20 months after service, the veteran's blood pressure was 
measured at a VA examination focusing on hypertension.  The 
veteran's blood pressure was measured to be 160/116 and the 
veteran was diagnosed as having hypertension.

While the veteran's blood pressure was noted in one other 
post-service medical record dated May 2005 as 109/66, the 
veteran's symptoms of high blood pressure during service 
coupled with a distinct measurement of high blood pressure 
along with a diagnosis of hypertension just after service 
indicate continuity of symptomatology after service.  
Moreover, only a few months after service, the veteran 
submitted a claim for compensation based on high blood 
pressure.  Such a continuity is enough to establish a chronic 
disability whose current manifestations are related to 
symptoms shown in service.  While the evidence may not 
conclusively show hypertension in service, there is at least 
a reasonable doubt that must be resolved in his favor.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

In light of the favorable action taken, discussion of whether 
VA has met its duties of notification and assistance is not 
required, and deciding the appeal at this time is not 
prejudicial to the veteran.


ORDER

Entitlement to service connection for hypertension is 
granted.



____________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


